Name: Commission Regulation (EC) No 1138/96 of 25 June 1996 determining, for the 1996 marketing year, the estimated loss of income and the estimated level of the premium payable per ewe and per female goat and fixing the first advance payment for this premium and an advance payment of the specific aid for sheep and goat farming in certain less favoured areas of the Community
 Type: Regulation
 Subject Matter: economic policy;  regions and regional policy;  cooperation policy;  means of agricultural production;  agricultural activity
 Date Published: nan

 No L 151 /2 IEFTI Official Journal of the European Communities 26. 6 . 96 COMMISSION REGULATION (EC) No 1138/96 of 25 June 1996 determining, for the 1996 marketing year, the estimated loss of income and the estimated level of the premium payable per ewe and per female goat and fixing the first advance payment for this premium and an advance payment of the specific aid for sheep and goat farming in certain less favoured areas of the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, annual average production of heavy lamb meat per ewe producing these lambs expressed per 100 kilograms of carcase weight; whereas the coefficient for 1996 has not yet been fixed in view of the lack of full Community statistics; whereas, pending the fixing of that coefficient, a provisional coefficient should be used; whereas Article 5 (3) of that Regulation also fixes the amount per ewe for producers of light lambs and per female of the caprine species and at 80 % of the premium per ewe for produ ­ cers of heavy lambs; Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1265/95 (2), and in parti ­ cular Article 5 (6) thereof, Whereas, pursuant to Article 8 of Regulation (EEC) No 3013/89, the premium must be reduced by the impact on the basic price of the coefficient provided for in para ­ graph 2 of that Article; whereas that coefficient is fixed by Article 8 (4) at 7 %; Having regard to Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Commission Regulation (EC) No 2537/95 (4), and in particular Article 13 thereof, Whereas, in accordance with Article 5 (6) of Regulation (EEC) No 3013/89, the half-yearly advance payment is fixed at 30 % of the expected premium; whereas, in accordance with Article 4 (3) of Commission Regulation (EEC) No 2700/93 f), as last amended by Regulation (EC) No 2946/95 (8), the advance payment is to be paid only if it is equal to or greater than ECU 1 ; Whereas Article 5 (1 ) and (5) of Regulation (EEC) No 3013/89 provides for the grant of a premium to compen ­ sate for any loss of income sustained by producers of sheepmeat and, in certain areas, of goatmeat; whereas those areas are defined in Annex I to Regulation (EEC) No 3013/89 and in Article 1 of Commission Regulation (EEC) No 1065/86 of 11 April 1986 determining the mountain areas in which the premium for goatmeat is granted (*), as amended by Regulation (EEC) No 3519/86 0; Whereas the agricultural conversion rate has been frozenuntil 1 January 1999 for certain currencies by Council Regulation (EC) No 1 527/95 f); Whereas, pursuant to Article 5 (6) of Regulation (EEC) No 3013/89 and to enable an advance payment to be made to sheepmeat and goatmeat producers, the foreseeable loss of income should be estimated in the light of the foreseeable trend in market prices; Whereas, under Regulation (EEC) No 1323/90 (10), as last amended by Commission Regulation (EC) No 40/96 ("), the Council instituted specific aid for sheep and goat farming in certain less-favoured areas of the Community, whereas it lays down that the aid is to be granted under the same conditions as those for the grant of the premium for producers of sheepmeat and goatmeat; whereas, in view of the present uncertainty of the market situation in certain Member States, the Member States should be authorized, for the 1996 marketing year, to pay immediately an amount equal to 90 % of the aid; Whereas, pursuant to Article 5 (2) of Regulation (EEC) No 3013/89 , the amount of the premium per ewe for produ ­ cers of heavy lambs is obtained by multiplying the loss of income referred to in the second subparagraph of para ­ graph 1 of that Article by a coefficient expressing the (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 123, 3 . 6. 1995, p. 1 . 0 OJ No L 173, 27. 6. 1992, p. 13. ( «) OJ No L 260 , 31 . 10 . 1995, p. 10 . o OJ No L 245, 1 . 10 . 1993, p. 99. (8) OJ No L 308 , 21 . 12. 1995, p. 26 . 0 OJ No L 148, 30. 6. 1995, p. 1 . ( I0) OJ No L 132, 23. 5. 1990, p. 17. (") OJ No L 10, 13 . 1 . 1996, p. 6. 0 OJ No L 97, 12. 4. 1986, p. 25. M OJ No L 325, 20. 11 . 1986, p. 17. 26. 6 . 96 T EN Official Journal of the European Communities No L 151 /3 Whereas Regulation (EEC) No 1601 /92 provides for the application of specific measures relating to agricultural production in the Canary Islands; whereas those measures entail the grant of a supplement to the ewe premium to producers of light lambs and she-goats on the same conditions as those governing the grant of the premium referred to in Article 5 of Regulation (EEC) No 3013/89 ; whereas those conditions provide that Spain is authorized to pay an advance on the said supplementary premium; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Annex I to Regulation (EEC) No 3013/89 and in Article 1 of Regulation (EEC) No 1065/86 : ECU 18,405. 2. Pursuant to Article 5 (6) of Regulation (EEC) No 3013/89 , the first advance which the Member States are authorized to pay to goatmeat producers located in the areas designated in paragraph 1 shall be as follows; ECU 5,522 per female of the caprine species. Article 4 The advance of the specific aid which the Member States are authorized to pay to producers of sheepmeat and goat ­ meat in less-favoured areas pursuant to Article 1 ( 1 ) of Regulation (EEC) No 1323/90 , within the meaning of Council Directive 75/268/EEC ('), shall be as follows:  ECU 5,977 per ewe in the case of the producers referred to in Article 5 (2) and (4) of the said Regula ­ tion ,  ECU 4,130 per ewe in the case of the producers referred to in Article 5 (3) of the said Regulation,  ECU 4,130 per she-goat in the case of the producers referred to in Article 5 (5) of the said Regulation . Article 5 Pursuant to Article 13 (3) of Regulation (EEC) No 1601 /92, the first advance on the supplementary premium for the 1996 marketing year for producers of light lambs and she-goats in the Canary Islands within the limits provided for in Article 1 ( 1 ) of Council Regulation (EEC) No 3493/90 (2) shall be as follows :  ECU 3,227 per ewe in the case of producers referred to in Article 5 (3) of that Regulation,  ECU 3,227 per she-goat in the case of producers referred to in Article 5 (5) of that Regulation . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION: Article 1 A difference is hereby estimated between the basic price, reduced by the impact of the coefficient laid down in Article 8 (2) of Regulation (EEC) No 3013/89, and the foreseeable market price during 1996 is ECU 143,785 per 100 kg. Article 2 1 . The estimated amount of the premium payable per ewe is as follows :  producers of heavy lambs : ECU 23,006,  producers of light lambs: ECU 18,405. 2. Pursuant to Article 5 (6) of Regulation (EEC) No 3013/89 , the first advance that the Member States are authorized to pay to producers shall be as follows:  producers of heavy lambs : ECU 6,902 per lamb,  producers of light lambs: ECU 5,522 per lamb. Article 3 1 . The estimated amount of the premium payable per female of the caprine species in the areas designated in This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 128, 19. 5. 1975, p. 1 . 0 OJ No L 337, 4. 12 . 1990, p. 7.